DETAILED ACTION

1.	The Office Action is in response to RCE filed on 09/20/2021.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 15/432075, filed on 02/14/2017.
Priority #			 Filling Data			 Country
10 2014 216 159.2	               08/14/2014			 DE

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 09/20/2021 has been entered.

				Information Disclosure Statement


Status of Claims
6.	The amendment filed on 05/28/2021.  Claims 1, 12, and 26-28 have been amended, Claims 23 and 24 were previously canceled; Claims 1-22 and 25-28 are pending.

Allowable Subject Matter
7. 	Claims 1-22 and 25-28 are allowed. 

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance:
	1).	During the interview 05/12/2021, examiner and applicant has agreed the proposed amendment will overcome the prior arts.
	2).	As indicated in the non-final rejection 03/03/2021, “control and evaluation unit …” in claims 1, 3, 11invoke 112(f) and corresponding to component 8, as shown in fig. 1, which is connected with camera 6 and paragraph 0026.
	3).	For claim 1, the prior art does not disclose or suggest the unique way to detect a second object through a vehicle window and the second window is outside the vehicle; such unique way is allowable. 
Szczerba et al. (US 20100292886) and in view of Horn (US 20140236449). teaches all other features but the above differentiating one. It is not obvious to further modify the technique 
Claims 2-11, 21, 25-27 are allowed because they depend on claim 1.
 
4)	Claims 12 is allowed with the similar reason as claim 1.
Claims 13 -20, 22, 28 are allowed because they depend on claim 12.

9.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423